Case 8:19-bk-11546-ES        Doc 235 Filed 07/08/20 Entered 07/08/20 11:25:50             Desc
                              Main Document     Page 1 of 2
 1 JAENAM COE (SBN #175920)
 2 LAW OFFICES OF JAENAM COE PC
   3731 Wilshire Blvd. Suite 910
 3 Los Angeles, CA 90010
   Telephone: 213-389-1400
 4 coelaw@gmail.com
   Attorney for Examinee
 5 JUNG HEA RA
 6
 7                        UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA: SANTA ANA
 8
 9 In re                                    )          Case No. 8:19-bk-11546-ES
                                            )
10                                          )          Chapter 7
                                            )
11   Joseph Ra                              )
                                            )          STIPULATION AND ORDER RE 2004
12                                          )
                                            )          EXAMINATION OF JUNG HEA RA
13                                          )
                                            )
14                                          )
     ______________________________________ )
15
16
17          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

18 JUDGE, AND ALL OTHER PARTIES TO THIS ACTION:
19          Chapter 7 Trustee, Richard A. Marshack, and 2004 Examinee, Jung Hea Ra, (“Examinee”

20 and collectively, the “Parties”) hereby jointly submit the following Stipulation to Change the
21 Court-ordered 2004 Examination date for Jung Hea Ra, made and entered into by and between the
22 Parties, by and through each of their counsel of record, and is made and entered into based upon
23 the following:
24          WHEREAS, the Court ordered 2004 examination of the Examinee to be held on July 13,

25 2020 at 9:30 AM;
26          WHEREAS, the parties stipulate and agree to change said examination to be held on July

27 10, 2020 at 10:00 AM instead;
28          THE PARTIES STIPULATE AND AGREE TO THE FOLLOWING:
            1. To hold the 2004 examination of Jung Hea Ra on July 10, 2020 at 10:00 AM;

                                                   1
Case 8:19-bk-11546-ES   Doc 235 Filed 07/08/20 Entered 07/08/20 11:25:50   Desc
                         Main Document     Page 2 of 2




                   (PROPOSED ORDER SEPARATELY LODGED)
